                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                                         CASE NO. 18-cv-01489-YGR
                                   7        IN RE INTEL CORPORATION SHAREHOLDER
                                            DERIVATIVE LITIGATION                            ORDER RE: PLAINTIFFS’ NOTICE OF
                                   8                                                         VOLUNTARY DISMISSAL WITHOUT
                                                                                             PREJUDICE AND DEFENDANTS’ REQUEST
                                   9                                                         FOR DISMISSAL WITH PREJUDICE

                                  10                                                         Re: Dkt. Nos. 50, 52
                                  11

                                  12            The issue presented concerns the application of the two-dismissal rule under Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 41(a)(1)(B) to consolidated derivative actions. Here, in response to plaintiffs’
                                  14   (“federal-case plaintiffs”) notice of voluntary dismissal of the above-captioned case (the “federal
                                  15   case”) without prejudice, (Dkt. No. 50 (“Notice”)), defendants and nominal defendant (together,
                                  16   “federal-case defendants”) request that the Court order the dismissal to be with prejudice.
                                  17   Federal-case plaintiffs and intervenor Joseph Tola, on behalf of the plaintiffs in a related state
                                  18   court action, In re Intel Corporation Shareholder Derivative Litigation, Case. No. 18-CIV-00170
                                  19   (San Mateo Cty. – Cal. Sup. Ct.) (“state-case plaintiffs”), oppose the request. (Dkt. No. 54
                                  20   (“Federal-Case Plaintiffs’ Opp.”); Dkt. No. 64 (“State-Case Plaintiffs’ Opp.”).) Having
                                  21   considered the respective positions, the Court finds that the two-dismissal rule does not apply
                                  22   here. The Court hereby APPROVES federal-case plaintiffs’ notice of voluntary dismissal of the
                                  23   federal case. The federal case is thus DISMISSED WITHOUT PREJUDICE.
                                  24   I.       BACKGROUND
                                  25            Numerous and similar shareholder derivative actions were filed on behalf of Intel
                                  26   Corporation (“Intel”) in both state and federal courts arising from certain security vulnerabilities
                                  27   affecting Intel chips. In state court, the first shareholder derivative complaint was filed on January
                                  28   11, 2018, and in federal court, the first such complaint was filed on March 8, 2018. State-case
                                   1   plaintiffs assert claims against certain officers and directors of Intel for, inter alia, breach of

                                   2   fiduciary duty, insider trading, and violations of California Corporations Code section 25402.

                                   3   (See generally Exh. 1 to Declaration of Mark C. Molumphy ISO State-Case Plaintiffs’ Motion to

                                   4   Intervene, Dkt. No. 58-2.) Federal-case plaintiffs assert claims for breach of fiduciary duty, waste

                                   5   of corporate assets, and unjust enrichment, also against certain of Intel’s officers and directors.

                                   6   (See generally Dkt. No. 1-1.)

                                   7           In terms of consolidation, the first state shareholder derivative action was subsequently

                                   8   consolidated with two other state shareholder derivative actions. Meanwhile, in federal court,

                                   9   Lipovich v. Krzanich, et al., Case No. 18-cv-01489-JSW (the “Lipovich Action”) and Salsberg v.

                                  10   Krzanich, et al., Case No. 18-cv-01543-WHA (the “Salsberg Action”) were filed on March 8,

                                  11   2018 and March 12, 2018, respectively. By stipulation of the parties and a court order dated

                                  12   March 30, 2018, the Lipovich Action and the Salsberg Action were consolidated “for all purposes,
Northern District of California
 United States District Court




                                  13   including pre-trial proceedings and trial, into a single consolidated action” (the “Consolidated

                                  14   Action”), and the complaint in the Lipovich Action was designated the operative complaint in the

                                  15   Consolidated Action (the “Operative Complaint”). (Dkt. No. 21 at 1.) The third related federal

                                  16   action, Birch et al. v. Krzanich, et al., Case No. 18-cv-02051-JSW (the “Birch Action”), was filed

                                  17   on April 4, 2018. By stipulation of the parties to the Consolidated Action and to the Birch Action

                                  18   and a court order dated May 9, 2018, the latter was consolidated into the Consolidated Action.

                                  19   (See Dkt. No. 29.) Shortly thereafter, the Birch Action was dismissed but subject to the Operative

                                  20   Complaint. (Dkt. No. 37 (“Order Dismissing Birch Action”).)

                                  21           On August 8, 2018, this Court granted, with leave to amend, a motion to dismiss the

                                  22   Operative Complaint for failure to plead demand futility. (Dkt. No. 44.) On September 14, 2018,

                                  23   in lieu of an amended consolidated complaint, federal-case plaintiffs filed a notice of voluntary

                                  24   dismissal of the federal case without prejudice. Federal-case defendants objected to the notice of

                                  25   voluntary dismissal, arguing that the dismissal of the federal case should instead be with prejudice

                                  26   pursuant to Federal Rule of Civil Procedure 41(a)(1)(B). This Court subsequently ordered full

                                  27   briefing on the issues raised in federal-case defendants’ objection. (Dkt. Nos. 53, 55.)

                                  28   Meanwhile, a fourth state court derivative action, Lockwood v. Krzanich et al. Case No. 18-CIV-
                                                                                           2
                                   1   02020 (San Mateo Cty. – Cal. Sup. Ct.) (the “Lockwood Action”), which had not been

                                   2   consolidated with the other state derivative actions, was ultimately dismissed on September 26,

                                   3   2018. (See Exh. 1 to Declaration of Robert L. Dell Angelo ISO Federal-Case Defendants’

                                   4   Response to State-Case Plaintiffs’ Opposition to Dismissal With Prejudice, Dkt. No. 65-2.)

                                   5           On October 2, 2018, the day after briefing was complete, state-case plaintiffs filed a

                                   6   motion to intervene in this federal case for the sole purpose of filing a limited opposition to

                                   7   federal-case defendants’ request for dismissal with prejudice of the federal case. The Court

                                   8   granted the motion, allowing state-case plaintiffs to intervene as of right pursuant to Federal Rule

                                   9   of Civil Procedure 24(a), and specified that the grant did not extend to any attempt to seek

                                  10   affirmative relief, such as a stay of the federal case.

                                  11   II.     LEGAL STANDARD
                                  12           Under Federal Rule of Civil Procedure 41, a plaintiff may dismiss an action without a
Northern District of California
 United States District Court




                                  13   court order by filing a notice of dismissal before the defendant serves either an answer or a motion

                                  14   for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i). Unless the notice or stipulation states

                                  15   otherwise, the dismissal is without prejudice. See Fed. R. Civ. P. 41(a)(1)(B). However, “if the

                                  16   plaintiff previously dismissed any federal- or state-court action based on or including the same

                                  17   claim, a [second] notice of dismissal operates as an adjudication on the merits.” See id. This is

                                  18   often referred to as the “two[-]dismissal” rule. See Commercial Space Mgmt. Co., Inc. v. Boeing

                                  19   Co., Inc., 193 F.3d 1074, 1075 (9th Cir. 1999). The policy behind the two-dismissal rule is to

                                  20   “‘eliminate the annoying of a defendant by being summoned into court in successive actions and

                                  21   then, if no settlement is arrived, requiring him to permit the action to be dismissed and another one

                                  22   commenced at leisure.’” Pickman v. Am. Express Co., No. C 11-05326 WHA, 2012 WL 258842,

                                  23   at *3 (N.D. Cal. Jan. 27, 2012) (quoting Cooter & Gell v. Hartmax Corp., 496 U.S. 384, 397

                                  24   (1990)).

                                  25           Rule 41(a)(1) is “[s]ubject to” Federal Rule of Civil Procedure 23.1(c), which governs

                                  26   settlements, dismissals, and compromises in shareholder derivative actions. That rule in turn

                                  27   provides that a derivative action “may be settled, voluntarily dismissed, or compromised only with

                                  28   the court’s approval.” Fed. R. Civ. P. 23.1(c). Moreover, “[n]otice of a proposed settlement,
                                                                                           3
                                   1   voluntary dismissal, or compromise must be given to shareholders or members in the manner that

                                   2   the court orders.” Id.

                                   3   III.   DISCUSSION
                                   4          Federal-case defendants’ principal contention is that, under the two-dismissal rule, federal-

                                   5   case plaintiffs’ notice of voluntary dismissal operates as an “adjudication on the merits” under

                                   6   Rule 41(a)(1)(B). Thus, they argue, the Court should “enter the dismissal with prejudice, to

                                   7   reflect its legal effect.” (Objection to Dismissal Without Prejudice and Request for Dismissal

                                   8   With Prejudice (“Federal-Case Defendants’ Objection”) at 4, Dkt. No. 52 (emphasis in original).)

                                   9          In the normal course, the determination of whether a plaintiff’s notice of dismissal in a

                                  10   second action is with prejudice falls within the province of the court in a third action because the

                                  11   plaintiff’s notice of dismissal under Rule 41(a)(1) deprives the court in the second action of

                                  12   jurisdiction upon filing and no court order is needed to effect dismissal. See Commercial Space,
Northern District of California
 United States District Court




                                  13   193 F.3d at 1077 (“Because the dismissal is effective on filing and no court order is required, the

                                  14   filing of a notice of voluntary dismissal with the court automatically terminates the action as to the

                                  15   defendants who are the subject of the notice. . . . [T]he parties are left as though no action had

                                  16   been brought, the defendant can’t complain, and the district court lacks jurisdiction to do anything

                                  17   about it.”). But because this is a shareholder derivative suit, federal-case plaintiffs’ voluntary

                                  18   dismissal under Rule 41(a)(1) is “[s]ubject to Rule[] . . . 23.1(c),” which expressly requires a court

                                  19   order for dismissal to be effective.1 This requirement provides this Court with jurisdiction to

                                  20   decide whether dismissal of the federal case without prejudice is appropriate. Federal-case

                                  21   plaintiffs’ argument to the contrary fails, and the Court finds that the instant notice of voluntary

                                  22   dismissal does not require application of the two-dismissal rule.2

                                  23

                                  24          1
                                                State-case plaintiffs’ contention that the two-dismissal rule does not apply to any
                                  25   shareholder derivative action is unsupported by legal authority. Under certain circumstances not
                                       present here, it may.
                                  26          2
                                                 While the Court can appreciate federal-case defendants’ alternative argument that
                                  27   “[federal-case] [p]laintiffs seek dismissal without prejudice only in an effort to avoid the finality
                                       implications of their inability to allege demand futility and successfully amend their complaint[,]”
                                  28   the lack of merit is not a reason to create a procedural rule which would do more harm than good.
                                       (Federal-Case Defendants’ Objection at 5 (emphasis in original).)
                                                                                          4
                                   1          Federal-case defendants first argue for a straightforward application of the rule, contending

                                   2   that the instant dismissal was “preceded” by two other voluntary dismissals, thus requiring

                                   3   dismissal with prejudice of the federal case. (Dkt. No. 65 at 1.) First, they focus on the dismissal

                                   4   of the Birch Action. Specifically, on June 13, 2018, the Birch plaintiffs filed a notice of voluntary

                                   5   dismissal, which this Court approved the following day. This was not a traditional dismissal under

                                   6   Rule 41(a)(1) as the Birch Action had previously been consolidated with the Lipovich Action and

                                   7   the Salsberg Action. Thus, the effect of the dismissal was only to dismiss the Birch plaintiffs from

                                   8   the Consolidated Action. Indeed, the Court’s order specified: “[T]he dismissal of the Birch

                                   9   Action will not terminate the claims. Instead, the claims will continue to be litigated by the

                                  10   remaining parties to the above-captioned consolidated action.” (Order Dismissing Birch Action at

                                  11   1.) In this context, the policy behind the two-dismissal rule is not promoted, given that in such

                                  12   derivative actions multiple complaints are consolidated for all purposes to proceed under one. To
Northern District of California
 United States District Court




                                  13   find otherwise would effectively create an unnecessary procedural barrier to consolidation, and

                                  14   federal-case defendants have cited no authority to the contrary.

                                  15          Next, federal-case defendants seize on the dismissal of the Lockwood Action on September

                                  16   26, 2018. However, that dismissal succeeded the instant dismissal by twelve days. The Court

                                  17   finds persuasive authority for the proposition that a dismissal in state court may be considered for

                                  18   Rule 41 purposes only when the state dismissal precedes a dismissal in federal court, as only the

                                  19   dismissal in federal court can be an adjudication on the merits. See Rader v. Baltimore & O.R.

                                  20   Co., 108 F.2d 980, 986 (7th Cir. 1940); see also 9 C. Wright & A. Miller, Federal Practice &

                                  21   Procedure § 2368 (3d ed.) (“The ‘two-dismissal rule’ applies in federal court actions whether the

                                  22   first dismissal was in a state or a federal court. It does not apply, however, if the second dismissal

                                  23   was in a state court.”) (footnotes omitted).

                                  24          With respect to the notice requirement under Rule 23.1, the Court is satisfied that none of

                                  25   the reasons which underlie the requirement is operative here. There is no risk of prejudice to Intel

                                  26   or absent shareholders if notice is not given. Accordingly, notice is excused.

                                  27   IV.    CONCLUSION
                                  28          Based on the foregoing, the Court finds that the two-dismissal rule is inapplicable here.
                                                                                         5
                                   1   The Court thus APPROVES federal-case plaintiffs’ notice of voluntary dismissal of the federal case.

                                   2   The federal case is thus DISMISSED WITHOUT PREJUDICE.

                                   3          This Order terminates Docket Number 51. The clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: January 24, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       6
